Citation Nr: 1045215	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-38 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected Type II 
diabetes mellitus.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder characterized as a "nervous disorder," and, if so, 
whether the Veteran is entitled to service connection for an 
acquired psychiatric disorder, to include a mood disorder and 
depression, to include as secondary to the Veteran's service-
connected disabilities, including Type II diabetes mellitus, 
service-connected bilateral diabetic peripheral neuropathy, and 
service-connected bilateral diabetic retinopathy with cataracts.

3.  Entitlement to an initial rating in excess of 20 percent for 
Type II diabetes mellitus.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 
1970.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from April 2006, June 2006, June 2007, and 
April 2008 rating decisions of the Department of Veterans 
Affairs' (VA) Regional Office (RO) in Nashville, Tennessee.  

In his January 2009 substantive appeal (on VA Form 9), the 
Veteran requested a Travel Board hearing with a member of the 
Board.  In a June 2009 statement filed after his substantive 
appeal, the Veteran indicated that he does not want a hearing.  
Based upon this later document, the Board finds that the Veteran 
has withdrawn his earlier request for a hearing and will proceed 
with this appeal.  

The Board notes that the psychiatric claim on appeal has 
previously been developed to include only a nervous disorder and 
depression.  However, the Court of Appeals for Veterans Claims 
(CAVC or Court) has recently held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim 
on appeal has been recharacterized to include any psychiatric 
disorder.


The claim of entitlement to service connection for an acquired 
psychiatric disorder, to include a mood disorder and depression, 
to include as secondary to the Veteran's service-connected 
disabilities, including Type II diabetes mellitus, service-
connected bilateral diabetic peripheral neuropathy, and service-
connected bilateral diabetic retinopathy with cataracts, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A 1985 rating decision which denied service connection for an 
acquired psychiatric disorder is final.

2.  Service treatment records which were not of record at the 
time of the 1985 denial are new and material evidence, and, 
additionally, medical evidence of a current diagnosis of an 
acquired psychiatric disorder is new and material, since the 1985 
denial of service connection was based in part on the fact that 
there was no evidence of a medical diagnosis of a psychiatric 
disorder.  


CONCLUSION OF LAW

New and material evidence having been presented subsequent to the 
1985 denial of service connection for an acquired psychiatric 
disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002 & Supp. 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for an 
acquired psychiatric disorder.  



Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the 
determination to grant the Veteran's request is favorable to the 
Veteran's claim, no further discussion of the duty to assist the 
Veteran as to the claim to reopen is required.

Analysis of request to reopen

Because the Veteran did not submit a Notice of Disagreement (NOD) 
following the 1985 denial of service connection, the unfavorable 
determination became final, based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103.  However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108 (2002); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.
For the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then the 
claim cannot be reopened, and is not subject to the Board's 
jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, although the RO 
has determined that new and material evidence has been presented, 
the Board must independently review the evidence to determine 
whether it has jurisdiction.  Id.

At the time of the final 1985 rating decisions, no service 
treatment records were of record.  Service treatment records have 
been obtained.  The Board considers these records new and 
material, and sufficient to reopen the claim.  The Veteran's 
service treatment records show that the Veteran reported anxiety 
on two occasions - in March 1969 and in September 1969.  This 
evidence has not previously been considered, and is new and 
material.  

The 1985 rating decision states that service connection is denied 
because there is no medical diagnosis of an acquired psychiatric 
disorder.  There is now evidence of record which includes medical 
diagnoses of a mood disorder and depression.  This evidence 
addressed an unsubstantiated fact which is material to the claim.  
This evidence is also new and material.  The claim is reopened.  

It is the Board's opinion that further development of the claim 
is required before the reopened claim may be addressed on the 
merits.


ORDER

New and material evidence having been received to reopen a claim 
of entitlement to service connection for diabetes mellitus, that 
claim is reopened; the appeal is granted to this extent only.

REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

Hypertension Claim

The February 2008 VA examiner diagnosed the Veteran with 
essential hypertension.  The VA examiner then determined it is 
less likely than not that the Veteran's hypertension is 
"secondary" to his Type II diabetes mellitus.  The VA 
examiner's rationale was that the Veteran was diagnosed with 
hypertension and Type II diabetes mellitus at the same time.  

The VA examiner's rationale is inadequate for evaluation 
purposes.  First, the VA examiner did not review the claims file.  
The VA examiner only reviewed the Veteran's electronic medical 
records.  Further, it is unclear whether the VA examiner 
addressed both types of secondary service connection - causation 
and aggravation.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by, or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. 
App. 439 (1995).  Therefore, a new VA medical opinion is needed 
before the Board can decide this claim.

Acquired Psychiatric Disorder Claim

On Remand, the Veteran should be afforded a VA examination to 
determine the nature and etiology of his current acquired 
psychiatric disorder.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  The 
record also establishes that the Veteran submitted a Social 
Security Administration (SSA) disability benefits claim.  The 
records related to that claim should be associated with the 
claims files.  As noted above, the Veteran did complain of 
psychiatric symptoms in service.  On VA examination, the examiner 
should be asked to offer an opinion as to whether his current 
acquired psychiatric disorder may be directly related to his 
active military service.  

Further, secondary service connection is warranted where there 
is: (1) evidence of a current disorder; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disorder.  See Walling v. West, 11 
Vet. App. 509, 512 (1998).  Specifically, the Veteran asserts 
that his acquired psychiatric disorder is due to his "general 
medical condition," including his service-connected Type II 
diabetes mellitus, his service-connected diabetic peripheral 
neuropathy of the bilateral lower extremities, and his service-
connected bilateral diabetic retinopathy with cataracts.  The 
Veteran has never been afforded a VA examination on the issue of 
secondary service connection for this claim, and thus an 
examination in needed.  

Type II Diabetes Mellitus Claim

The Veteran's last VA examination to assess the current severity 
of his service-connected Type II diabetes mellitus was in May 
2007.  This evidence is inadequate to assess the Veteran's 
current level of severity since this examination is over three 
years old.  The Veteran's representative in a September 2010 
statement also requested a new VA examination to assess the 
current state of the Veteran's disability.  Therefore, a new VA 
examination is required to assess the current level of severity 
of the Veteran's service-connected Type II diabetes mellitus.  

Additionally, the most recent VA outpatient treatment records are 
dated from July 2008.  All pertinent records since July 2008 
should be obtained and added to the claims file. 

TDIU Claim

The Veteran currently holds a 20 percent disability rating for 
his Type II diabetes mellitus, a 10 percent rating for his 
diabetic peripheral neuropathy of the left lower extremity, a 10 
percent rating for his diabetic peripheral neuropathy of the 
right lower extremity, and a 10 percent rating for his bilateral 
diabetic retinopathy with cataracts.  He has a combined 40 
percent rating for his service-connected disabilities.  38 C.F.R. 
§ 4.25, TABLE I (2010).  Under VA regulations, his combined 40 
percent rating does not meet the schedular criteria to render him 
eligible for consideration of a TDIU rating under 38 C.F.R. § 
4.16(a). 

However, it is the established policy of VA that all Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2010).  Rating 
boards are required to submit to the Director of Compensation and 
Pension (C&P) Service for extraschedular consideration of all 
cases of Veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  

An assessment for extra-schedular referral requires consideration 
of the Veteran's service-connected disability, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The 
Veteran's age and the effects of non- service-connected 
disabilities, however, are not factors for consideration.  38 
C.F.R. §§ 3.341(a), 4.19 (2010).  

The Board must determine if there is some service-connected 
factor outside the norm that places the Veteran in a different 
position than other Veterans with a 40 percent combined 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The fact that the Veteran is unemployed or has difficulty 
obtaining employment is not enough as a schedular rating provides 
recognition of such.  Rather, the Veteran need only be capable of 
performing the physical and mental acts required by employment.  
Id.  The schedular criteria contemplate compensating a Veteran 
for considerable loss of working time from exacerbations 
proportionate to the severity of the disability.  See 38 C.F.R. § 
4.1 (2010).

The Board must now consider whether the competent evidence 
otherwise demonstrates that the Veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities.  A VA examination in this regard has not 
yet been afforded to the Veteran.  Here, the Veteran must be 
afforded a VA examination to determine whether his service-
connected disabilities preclude him from performing substantially 
gainful employment.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Here, a VA examination is necessary in order to 
provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  Request Social Security Administration 
records.

2.  Obtain all pertinent VA outpatient 
treatment records since July 2008 that have 
not been secured for inclusion in the record.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

3.  The RO/AMC shall ask the original VA 
examiner to provide an addendum opinion, or 
if the VA examiner determines that it is 
necessary, schedule the Veteran for an 
appropriate VA examination to ascertain the 
etiology of his currently diagnosed 
hypertension.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file, particularly the service 
treatment records.

The examiner should address the following:
      a) Is it at least as likely as not (50 
percent or greater probability) that hypertension 
had its onset during the Veteran's active 
service?
      b) Is it at least as likely as not (50 
percent or greater probability) that hypertension 
has been chronic and continuous since the 
Veteran's active service?
      c) Is it at least as likely as not (50 
percent or greater probability) that hypertension 
is etiologically related to the Veteran's 
service-connected disabilities, to include 
diabetes?  
	d) Is it at least as likely as not (50 
percent or greater probability) that hypertension 
is permanently aggravated, that is, increased in 
pathology or symptomatology, by the Veteran's 
service-connected disabilities, to include?  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  The 
examiner must provide rationale for any 
opinion given and should consider the 
information gleaned from the Veteran's STRs, 
post-service treatment records, and any 
statements by the Veteran as they relate to 
post service symptoms or treatment.  

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then the examiner should 
identify the additional information required 
or explain whether the likelihood that a 
specific in-service injury or disease can 
possibly cause the claimed disability cannot 
be determined from current medical knowledge, 
or whether the actual cause is due to 
multiple potential causes.  In other words, 
simply stating that an opinion cannot be 
provided without resort to mere speculation 
is not acceptable without a detailed reason 
as to why this is so.  Jones v. Shinseki, 23 
Vet. App. 382 (2010).

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).

4.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to ascertain 
the nature and etiology of his currently 
diagnosed acquired psychiatric disorder, to 
include nervous disorder, mood disorder, and 
depression.

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the service treatment records.  The examiner 
who provides examination as to the nature and 
etiology of an acquired psychiatric disorder 
should address the following:
      a) What diagnosis/es may appropriately be 
assigned for the Veteran's psychiatric symptoms?
      b) Is it at least as likely as not (50 
percent or greater probability) that an acquired 
psychiatric disorder had its onset during the 
Veteran's active service?
      c) Is it at least as likely as not (50 
percent or greater probability) that an acquired 
psychiatric disorder has been chronic and 
continuous since the Veteran's active service?
      d) Is it at least as likely as not (50 
percent or greater probability) that an acquired 
psychiatric disorder is secondary to the 
Veteran's service-connected disabilities? 

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  The 
examiner must provide rationale for any 
opinion given and should consider the 
information gleaned from the Veteran's STRs, 
post-service treatment records, and any 
statements by the Veteran as they relate to 
post service symptoms or treatment.  The 
Veteran's claims folder must be reviewed by 
the examiner in conjunction with the 
examination.  

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in the 
examiner's remarks whether it cannot be 
determined from current medical knowledge 
that a specific in-service injury or disease 
can possibly cause the claimed disability, or 
whether the actual cause is due to multiple 
potential causes.  In other words, simply 
stating that an opinion cannot be provided 
without resort to mere speculation is not 
acceptable without a detailed reason as to 
why this is so.  Jones, 23 Vet. App. at 382.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655.

5.  Provide a VA examination to the Veteran 
in order to assist in evaluating the severity 
of his service-connected Type II diabetes 
mellitus.

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of the diagnostic codes, 
particularly Diagnostic Code 7913.  The 
pertinent rating criteria must be provided to 
the examiner, and the findings reported must 
be sufficiently complete to allow for rating 
under all alternate criteria.  All indicated 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655.

6.  After adjudication of all service 
connection claims, afford the Veteran 
appropriate VA examination/s as necessary to 
provide clinical evidence concerning the 
extent of functional and industrial 
impairment resulting from the Veteran's 
service-connected disabilities.  The examiner 
should be provided a list of the Veteran's 
service-connected disabilities (currently, 
but not limited to, Type II diabetes 
mellitus, diabetic peripheral neuropathy of 
the bilateral lower extremities, and 
bilateral diabetic retinopathy with 
cataracts).  The opinion should describe the 
tasks required for employment which are and 
which are not affected by service-connected 
disability.  The Veteran's age and the 
effects of 
non-service-connected disabilities cannot be 
factors for consideration in making the 
determination.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.  Copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims file 
itself, must be made available to the 
examiner.  All necessary tests should be 
conducted.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655.

7.  After the above actions have been 
completed, readjudicate the Veteran's claims.  
If any claim remains denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


